*415Plaintiffs’ counsel’s debilitating illness, coupled with “law office failure,” was a reasonable excuse warranting relief from the preclusion order entered on default (see Frenchy’s Bar & Grill v United Intl. Ins. Co., 251 AD2d 177, 177-178 [1998]). Plaintiffs’ expert witness disclosure sufficiently delineated defendants’ alleged departures from accepted medical practice and their causal connection to plaintiffs’ injuries (Ford v Empire Med. Group, 123 AD2d 820, 821-822 [1986]; see also Levy v New York City Hous. Auth., 287 AD2d 281 [2001]). Moreover, there is no evidence that the failure to timely disclose was willful, contumacious or manifested bad faith (Tsai v Hernandez, 284 AD2d 116, 117 [2001]). Concur — Sweeny, J.P., Catterson, Moskowitz, Renwick and Richter, JJ.